DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-28 of the instant application {hereinafter Dawes ‘267} are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent 11,182,060 to Dawes et al, U.S. Patent Application 15/987,638 {hereinafter Patent ‘638}.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The subject matter claimed in the instant application is technically disclosed in the patent since the instant application and the patent are claiming common and/or overlapping subject matter.  Claims 1, 8, 15 and 22 of the instant application and independent claims 1, 8 and 15 of  Patent ‘638 both recite, in part, a method comprising “receiving, by a gateway device located at a premises, data indicative of a communication of a computing device located at the premises; outputting, via a user interface associated with the gateway device and based on the data indicative of the communication of the computing device, a request to identify the computing device; and enrolling, based on the request and receiving data indicative of user input identifying the computing device, the computing device as a device managed by the gateway device.”.  
Claims 1-28 of the instant application are drawn to the same invention as that recited by Patent ‘638; however, 1, 8 and 15 of Patent ‘638 recites the added feature(s) of “wherein the premises device is not enrolled as a device managed by the interface device prior to receiving the communication; outputting, via a user interface associated with the interface device and based on the data indicative of the communication of the premises device, an indication of detecting the premises device; receiving, via the user interface and based on the indication of detecting the premises device data indicative of user input associated with the premises device;  determining, based on the data indicative of the user input, ‘configuration data’ associated with enrolling the premises device as a device managed by the interface device; and causing based on the configuration data, output status information associated with the premises device”.  
Accordingly, Claims 1-22 of Patent ‘638 anticipates all of the limitations and features recited by claims 1-28 of the instant application {Dawes ‘267}.
In removing these limitations {in the co-pending application}, the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claim(s) 1-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ansari et al (hereinafter Ansari), U.S. Patent Publication US 2010/0071053 A1 (effective filing date December 2006 {provisional US 60882865}).



As per claim(s) 1, 8, 15, 22, Ansari discloses particular features of the invention, such as a method comprising: 
receiving, by a gateway device located at a premises (Ansari: e.g., Gateway 10 located in the ‘User Premises Network’) [0043, 0049-0051 Figs. 1-2], data indicative of a communication of a computing device located at the premises (Ansari: e.g., user premises Gateway device includes the user premises-side network function [NF] {i.e., switch, router or bridge} and the LAN termination for ‘communication’ with the endpoint devices {i.e., Devices_560,570, 580 etc.}) [0043, Fig. 1] (e.g., Gateway Device 10 includes Service Logic 500 and the ‘drivers’ which enable communications between endpoint devices associated and the gateway) [0051, Fig. 2] (e.g., Endpoint devices may become ‘associated with, and configured to’ Gateway device 10. Each endpoint device has an ‘associated driver’ (e.g., Driver 1_ 530, Driver 2_540, Driver 3_ 550, etc.) which accomplishes the association with, and configuration to, Gateway device_10…Intermediary service logic 500 of Gateway device 10 uses the one or more drivers {i.e., driver 530, driver 540, driver 550, etc.} to ‘communicate’ with the endpoint devices. The intermediary service logic 500 interacts with one or more drivers through, for example, a an applications program interface [AP]) [0056, Fig. 2]  (e.g., ‘Automatic Discovery and Configuration of Endpoint Devices’ [Wingdings font/0xE0] expressly discloses that Gateway device 10_may ‘detect’ an endpoint device, and once an endpoint device is detected by and configured to gateway device 10, intermediary service logic 500 may enable user 590 or the service provider 50b to establish or revise configuration data 520 of the endpoint devices) [0057, Fig. 2] (e.g., Gateway device ‘detects’ a new SIP device {endpoint device}) [0159]; 
outputting, via a user interface associated with the gateway device (Ansari: e.g., TV/Web Interface_615 comprising Gateway Device 10 ) [Fig. 11] and based on the data indicative of the communication of the computing device, a request to identify the computing device (Ansari: e.g., expressly teaches in one aspect that if the gateway device detects a new SIP device, the gateway device 10 may prompt a user {request} to determine “if the detected endpoint device needs to be configured for association with the gateway device” {‘enrolled’}. If it does {user indicates / confirms that the detected endpoint device should be configured with the gateway device {‘enrolled’}, then the gateway device 10 may ‘configure’ {enroll} the detected device on its ‘network’ {Home network or other Premises network}) [0157-0159]; and 
enrolling, based on the request and receiving data indicative of user input identifying the computing device, the computing device as a device managed by the gateway device (Ansari: e.g., ‘Automatic Discovery / Configuration of Endpoint Devices’ [Wingdings font/0xE0] expressly teaches in one aspect that if the gateway device detects a new SIP device, the gateway device 10 may prompt a user {request} to determine “if the detected endpoint device needs to be configured for association with the gateway device” {‘enrolled’}. If it does {user indicates / confirms that the detected endpoint device should be configured with the gateway device {‘enrolled’}, then the gateway device 10 may ‘configure’ {enroll} the detected device on its ‘network’ {Home network or other Premises network}) [0157-0159].
Claims 8, 15, 22 recite substantially the same limitations and/or features, are distinguishable only by their statutory category (i.e., apparatus, system, non-transitory CRM, respectively), and accordingly rejected on the same basis as Claim 1.


As per claim(s) 2, 9, 16, 23, Ansari discloses the method wherein the gateway device comprises one or more of a touchscreen device, a computing device, a control device, a security device, an automation device (Ansari: e.g., Gateway device 10 comprises / provides an Interface 35b which supports or provides several functions for multiple services such as ‘Home Automation Services’ including status and control of networked home automation devices {thus, Gateway device 10 may be an automation device or control device}) [0097-0098, Fig. 4] (e.g., the ‘Gateway device interface’ through any PC, for example, may provide for the bidirectional moving of files, and ‘status and control for the endpoint devices’, including for example, status and control of networked ‘home automation devices’) [0101, Fig. 4].
Claims 9, 16, 23 recite substantially the same limitations and/or features as claim 2, are distinguishable only by their statutory category, and accordingly rejected on the same basis.

As per claim(s) 3, 10, 17, 24, Ansari discloses the method storing, based on the enrolling of the computing device, status information associated with the computing device (Ansari: e.g., the notification protocol as selected or predefined in configuration data 520 may enable IM client 610 of gateway device 10 to determine the recipient (e.g., an IM external entity or another associated endpoint device) of messages or notification. The messages and/or notifications may be endpoint device state notices and messages generated by IM Client 610 in response to IM events. This determination can be made by reference to a "roster" created by user in accordance with programming selections available by the intermediary service logic 500 {wherein the selections may be stored as configuration data 520}) [0067, Fig. 2].
Claims 10, 17, 24recite substantially the same limitations and/or features as claim 3, are distinguishable only by their statutory category, and accordingly rejected on the same basis.

As per claim(s) 4, 11, 18, 25, Ansari discloses the method wherein the request to identify the computing device comprises an indication of detecting the computing device as an unidentified device (Ansari: e.g., Once an endpoint device is ‘detected’ by and configured to gateway device 10, intermediary service logic 500 may enable user 590 or the service provider 50b to establish or revise configuration data 520 ) [0067, Fig. 2] (e.g., expressly teaches in one aspect that if the gateway device detects a new SIP device, the gateway device 10 may prompt a user {request} to determine “if the detected endpoint device needs to be configured for association with the gateway device” {‘enrolled’}. If it does {user indicates / confirms that the detected endpoint device should be configured with the gateway device {‘enrolled’}, then the gateway device 10 may ‘configure’ {enroll} the detected device on its ‘network’ {Home network or other Premises network}) [0157-0159].
Claims 11, 18, 25 recite substantially the same limitations and/or features as claim 4, are distinguishable only by their statutory category, and accordingly rejected on the same basis.

As per claim(s) 5, 12, 19, 26, Ansari discloses the method wherein the request to identify the computing device comprises an indication of detecting the computing device as an unidentified device (e.g., the ‘Gateway device interface’ through any PC, for example, may provide for the bidirectional moving of files, and ‘status and control for the endpoint devices’, including for example, status and control of networked ‘home automation devices’) [0101, Fig. 4].
Claims 12, 19, 26 recite substantially the same limitations and/or features as claim 5, are distinguishable only by their statutory category, and accordingly rejected on the same basis.

As per claim(s) 6, 13, 20, 27, Ansari discloses the method wherein the data indicative of the user input comprises one or more of a configuration setting of the computing device, a name of the computing device, or a zone associated with the computing device (Ansari: e.g., User 590 may, for example, ‘set parameters’ for access, control, presentation, notification and level of service for one or more endpoint devices. These ‘parameter’ selections may be stored in Configuration data 520...Intermediary service logic 500 may enable User 590 of gateway device 10 to ‘define’ the notices and/or alerts provided by gateway device 10 in response to an IM event. User may specify various notification protocols, which may be stored as ‘Configuration data 520’, that may be used to determine how gateway device 10 responds to an IM event. For example, user 590 may have the ability to establish, with configuration data 520, whether notices may be displayed on certain associated endpoint devices (e.g., a television, PC, personal digital assistant, cell phone, remote control, etc.) advising of an IM event or inviting a response to an IM event…Thus, configuration data 520, as set by user 590 or service provider 50b, may enable gateway device 10 to have an plurality of different options for response to an IM event, depending on the nature of the event and the endpoint device indirectly involved) [0058, Fig. 2] [0080, Fig. 2].
Claims 13, 20, 27recite substantially the same limitations and/or features as claim 6, are distinguishable only by their statutory category, and accordingly rejected on the same basis.
As per claim(s) 7, 14, 21, 28, Ansari discloses the method wherein receiving the data indicative of the communication of the computing device comprises receiving data indicative of a detection of a wireless communication sent by the computing device (Ansari: e.g., The secure platform for building and providing multiple application services for digital endpoints associated with a gateway device requires ‘connectivity’ between the gateway device 10 and each of a user's devices (referred interchangeably herein as "endpoint devices" or "digital endpoint devices"). This ‘connectivity’ may be provided by implementation of one or more USB ports (interfaces) 13, a wired Local Area Network connection such as provided by an Ethernet local area network (LAN) interface 16, or, a wireless network interface via a WiFi LAN access point 62 provided, for example, in accordance with the I.E.E.E. 802.11 b/g/n wireless or ‘wireless network communications’ standard…That is, Gateway device 10 interfaces with digital endpoint devices including, but not limited to: a Home automation networking device 20 {i.e., X10, Z-Wave or ZigBee} for wired or ‘wireless’ home network automation and control of networked home devices such as a switch controller 22, sensor devices 23, automatically controlled window blinds 24, a controlled lighting or lamp unit 25 etc, individual or wired or wireless network of personal computing (PC) and laptop/mobile devices 30a, . . . , 30c) [0096-0097, Fig. 4].
Claims 14, 21, 28 recite substantially the same limitations and/or features as claim 7, are distinguishable only by their statutory category, and accordingly rejected on the same basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lindquist et al		US Patent 8914526 B1	


Local and Remote Monitoring Using A Standard Web Browser


A home security and control system for monitoring and controlling an external environment such as a home environment comprising: an Internet browser connectable to an extranet; an extranet located external to the home environment and accessible via the Internet browser; a communications server located in the extranet and adapted to interconnect on demand with one of a series of connection gateways located in predetermined home environments; and a connection gateway located in the home environment adapted to control and/or monitor the operation of at least one security device in the home environment; wherein upon accessing a predetermined address by the Internet browser on the extranet, the communications server connects to a predetermined one of the connection gateways to control and/or monitor the operation of the security device. The extranet can ideally be implemented as a Virtual Private Network (VPN) across an Internet substrate. [Abstract] [col 2, L30-48] [Figs. 1-4]. 






/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451